Citation Nr: 1219288	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-30 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for peripheral neuropathy of the left upper extremity.

2.  Entitlement to an initial compensable disability rating for peripheral neuropathy of the right upper extremity.

3.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity, prior to June 30, 2008.
	
4.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity, from June 30, 2008, to the present.

5.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, prior to June 30, 2008.

6.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, from June 30, 2008, to the present.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1960 to November 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's left upper extremity peripheral neuropathy more closely approximates mild incomplete paralysis of all radicular groups.

2.  The preponderance of the evidence indicates that the Veteran's right upper extremity peripheral neuropathy more closely approximates mild incomplete paralysis of all radicular groups.

3.  Prior to June 30, 2008, the preponderance of the evidence shows that the Veteran's left lower extremity peripheral neuropathy more closely approximated mild incomplete paralysis of the sciatic nerve.

4.  Prior to June 30, 2008, the preponderance of the evidence shows that the Veteran's right lower extremity peripheral neuropathy more closely approximated mild incomplete paralysis of the sciatic nerve.

5.  From June 30, 2008, to the present, the preponderance of the evidence shows that Veteran's left lower extremity peripheral neuropathy more closely approximates moderate incomplete paralysis of the sciatic nerve.

 6.  From June 30, 2008, to the present, the preponderance of the evidence shows that Veteran's right lower extremity peripheral neuropathy more closely approximates moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for peripheral neuropathy of the left upper extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.3, 4.6, 4.7, 4.10, 4.69, 4.123, 4.124a, Diagnostic Codes 8510, 8513 (2011).    

2.  The criteria for a 20 percent rating for peripheral neuropathy of the right upper extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.3, 4.6, 4.7, 4.10, 4.69, 4.123, 4.124a, Diagnostic Codes 8510, 8513 (2011).    

3.  Prior to June 30, 2008, the criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.3, 4.6, 4.7, 4.10, 4.69, 4.123, 4.124a, Diagnostic Code 8520 (2011).    


4.  From June 30, 2008, the criteria for a 20 percent rating for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.3, 4.6, 4.7, 4.10, 4.69, 4.123, 4.124a, Diagnostic Code 8520 (2011).    

5.  Prior to June 30, 2008, the criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.3, 4.6, 4.7, 4.69, 4.123, 4.124a, Diagnostic Code 8520 (2011).    

6.  From June 30, 2008, the criteria for a 20 percent rating for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.3, 4.6, 4.7, 4.69, 4.123, 4.124a, Diagnostic Code 8520 (2011).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5110, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The VCAA duty to notify for the issues on appeal was satisfied by way of letters sent to the Veteran by the RO in January 2008 and October 2008 that fully addressed all notice elements.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  These letters also provided information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

VA also has a duty to assist a Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The RO has obtained service treatment records, as well as the VA and private treatment records relevant to his claims.  The Veteran has also submitted written statements discussing his contentions.  A VA examination and opinion with respect to the issue on appeal was obtained in April 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2008 VA medical examination in this case is more than adequate, as the associated report reflects a clinical examination of the Veteran and the examiner's conclusions were predicated on a full reading of the Veteran's claims file and the examination results.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria for Increased Disability Ratings

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two disability evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in the present case, the Board notes that the Veteran is appealing the initial assignment of his disability ratings, and as such, the severity of the disabilities are to be considered during the entire period from the initial assignment of the disability ratings to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Disability ratings with respect to neurological conditions ordinarily are assigned in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.120.  In evaluating peripheral nerve injuries, attention therefore is given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory.  Id.  Special consideration is given to complete or partial loss of use of one or more extremities and disturbances of gait.  38 C.F.R. § 4.124a.

Neuritis, whether cranial or peripheral, is rated on the scale provided for injury of the nerve involved.  38 C.F.R. §§ 4.123.  The maximum evaluation for neuritis characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, and constant pain which is at times excruciating is equal to that for severe incomplete paralysis of the nerve.  Id.  The maximum rating for neuritis not characterized by such organic changes is equal to that for moderately severe incomplete paralysis for the sciatic nerve and moderate severe incomplete paralysis for all other nerves.  Id.

Neuralgia, whether cranial or peripheral, characterized usually by a dull and intermittent pain also is rated on the scale provided for injury of the nerve involved.  38 C.F.R. § 4.124.  The maximum evaluation is equal to that for moderate incomplete paralysis of the nerve.  Id.  If tic doulourex or trifacial neuralgia is present, however, the rating may equal complete paralysis of the nerve.  Id.

Partial loss of use of one or more extremities from neurological lesions further is rated by comparison with mild, moderate, and severe incomplete paralysis or complete paralysis of the peripheral nerves.  38 C.F.R. § 4.124a.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Left and Right Upper Extremities

The Veteran maintains that his service-connected neuropathy of the left and right upper extremities is more severe than what is reflected by the currently assigned disability ratings.  He has been assigned noncompensable ratings under Diagnostic Code 8510 for peripheral neuropathy of both arms associated as neurological complications of his service-connected diabetes mellitus disability.  Diagnostic Code 8510 provides the rating criteria for paralysis of the upper radicular group (5th and 6th cervicals), and therefore neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4 .124a, Diagnostic Code 8510.  

For impairment of an upper extremity, the disability rating assigned depends on whether the extremity is the major extremity or the minor extremity.  The major extremity is the one predominantly used by the Veteran.  Only one extremity may be considered major.  38 C.F.R. § 4.69.  The Veteran in this case is left handed.  See June 2008 private treatment record.  Thus, his left upper extremity is the major extremity and his right upper extremity is the minor extremity.  Assignment of a disability rating for his peripheral neuropathy of the left upper extremity therefore concerns his major upper extremity, while assignment of a disability rating for this disability of the right upper extremity concerns his minor upper extremity.

According to Diagnostic Code 8510, a 20 percent rating is assigned for mild incomplete paralysis of either the major or minor extremity.  Moderate incomplete paralysis of the major extremity is assigned a 40 percent rating, while such incomplete paralysis of the minor extremity is assigned a 30 percent rating.  Severe incomplete paralysis of the major extremity is assigned a 50 percent rating, while severe incomplete paralysis of the minor extremity is assigned a 40 percent rating.  Complete paralysis is assigned a 70 percent rating for the major extremity and a 60 percent rating for the minor extremity, which contemplates all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected.  38 U.S.C.A. § 4 .124a.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 8510.  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Here, as the medical evidence shows involvement of  numerous peripheral nerves in the bilateral upper extremities, the Board finds that Diagnostic Code 8513, dealing with paralysis of all radicular groups, is more apt.

Diagnostic Code 8513 addresses paralysis of all radicular groups of nerves.  Diagnostic Code 8613 similarly addresses neuritis of all radicular groups, while Diagnostic Code 8713 addresses neuralgia of all radicular groups.  These codes establish a 20 percent evaluation for mild incomplete paralysis in the major extremity as well as in the minor extremity.  A 30 percent rating is warranted for moderate incomplete paralysis in the minor extremity.  The same in the major extremity warrants a 40 percent rating.  Severe incomplete paralysis in the minor extremity merits a 60 percent evaluation, whereas the same in the major extremity results in an evaluation of 70 percent.  The highest respective ratings of 80 percent regarding the minor extremity and 90 percent regarding the major extremity are reserved for complete paralysis.  38 U.S.C.A. § 4 .124a.

In addition to the above, the upper radicular group (fifth and sixth cervicals) specifically is addressed by Diagnostic Code 8610 for neuritis, and Diagnostic Code 8710 for neuralgia.  The middle radicular group specifically is addressed by Diagnostic Code 8511 for paralysis, 8611 for neuritis, and 8711 for neuralgia.  The lower radicular group specifically is addressed by Diagnostic Code 8512 for paralysis, 8612 for neuritis, and 8712 for neuralgia.  38 U.S.C.A. § 4 .124a.

Each of these codes provides a 20 percent evaluation for mild incomplete paralysis in the minor or major extremity.  A 30 percent rating requires moderate incomplete paralysis in the minor extremity, whereas the same in the major extremity warrants a 40 percent rating.  Severe incomplete paralysis results in a 40 percent evaluation for the minor extremity and a 50 percent rating for the major extremity.  The highest respective ratings of 60 percent regarding the minor extremity and 70 percent regarding the major extremity are reserved for complete paralysis.  With respect to the upper radicular group, complete paralysis occurs when all shoulder and elbow movements are lost or severely affected but hand and wrist movements are not affected.  With respect to the middle radicular group, complete paralysis means adduction, abduction, and rotation of the arm, flexion of the elbow, and extension of the wrist is lost or severely affected.  With respect to the lower radicular group, complete paralysis means all intrinsic muscles of the hand, and some or all of the flexors of the wrist and fingers, are paralyzed (substantial loss of use of the hand).  38 U.S.C.A. § 4 .124a.

With respect to diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  When the involvement is bilateral, the ratings should be combined with application of the bilateral factor.  38 C.F.R. § 4.124a.

The terms "mild," "moderate," and "severe" under Diagnostic Code 8513 are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In numerous statements submitted in support of his claim, the Veteran described the neurological symptomatology he associated with his bilateral upper extremity disabilities.  He reported experiencing a tingling and burning sensation that was especially noticeable in his finger tips.  The Veteran indicated that his pain level had increased over time and had become continuous.  According to the Veteran, he has experienced pain, burning, tingling, numbness, and a lack of sensation to heat and cold.  He also stated that he has increased pain and numbness with prolonged use of his hands.  Lastly, the Veteran claims to have experienced atrophy of the muscles of his upper extremities.

The Veteran underwent a VA peripheral nerves examination in April 2008 to assess the severity of the neurological impairments of his bilateral upper extremities.  He reported experiencing intermittent pain, numbness, and burning in his hands from his fingertips to his wrists.  The motor examination showed that the strength of both upper extremities was 5/5 and equal.  The sensory examination was normal on both the right and left.  Reflexes were 2 plus for both the right and left upper extremity, on a scale where 2 is normal.  The examination was negative for evidence of muscle atrophy, abnormal muscle tone, or abnormal bulk.  No abnormal movements were identified.  The Veteran was diagnosed with peripheral neuropathy of the bilateral upper extremities, and the presence of neuritis and neuralgia were noted.  The effects of the Veteran's disabilities on his usual daily activities were noted to range from none to mild.  

The claims file includes a July 2008 private medical record from the Veteran's treating neurologist showing that the Veteran was evaluated for polyneuropathy and carpal tunnel syndrome.  The study revealed reduction of motor conduction in the right median nerve, reduction of sensory conduction in both median nerves, reduction in sensory conduction in the left ulnar nerves, and slowing of sensory conduction velocities in both radial nerves.  There was no impairment in the motor conduction velocities of either ulnar nerves.  The impression of the assessment was global predominately sensory polyneuropathy involving the upper extremities.  

The claims file also reflects that the Veteran underwent a private neurological assessment of his bilateral lower extremities in June 2008, at which time he was diagnosed with severe predominately sensory polyneuropathy involving with the lower extremities.  

A November 2009 private treatment record shows that the Veteran was treated for elbow pain.  He was noted to have sensory polyneuropathy in all four limbs.  His private physician stated that "per his neurologist[,] [the Veteran] has severe disease that would correlate to a least a 50 percent disability."  

Based on the above, the Board finds the 20 percent rating assigned for each upper extremity is appropriate.  Again, a 20 percent rating is assigned for mild incomplete paralysis of either the major or minor upper extremity under Diagnostic Code 8513.  The Veteran has consistently reported subjective symptoms of pain, numbness, burning, and tingling of his bilateral hands and wrists, along with increased symptomatology with prolonged use.  The Board will resolve all doubt in the Veteran's favor with regards to the severity of his symptomatology based on the Veteran's competent and credible lay statements and the other medical evidence of record.  He has use of his left and right upper extremity, and it appears that the neurological symptoms are entirely sensory.  Indeed, the Veteran was diagnosed with predominately sensory polyneuropathy of the bilateral upper extremities during the July 2008 private assessment.  This assessment revealed objective evidence of reduced motor and sensory conduction velocities of the median, ulnar, and radial nerves of both extremities.  As such, his disabilities more closely approximate the criteria for incomplete paralysis of all radicular nerve groups for the bilateral upper extremities.  The April 2008 VA examination report includes the Veteran subjective complaints of neurological symptomatology, along with the VA examiner's assessment that the affect of his disabilities on his daily activities ranged from none to mild.  Given these facts, the Board finds that the Veteran's upper extremities disabilities are, at most, mild in nature.  As such, a 20 percent evaluation under Diagnostic Code 8513 is granted.  

However, the Board finds that higher ratings are not warranted under Diagnostic Code 8513 or any other applicable diagnostic code.    

With regards to Diagnostic Code 8513, the preponderance of the evidence does not indicate that the Veteran's bilateral upper extremities symptomatology more closely approximate moderate incomplete paralysis of all radicular groups.  Again, the Board highlights the April 2008 VA examiner's conclusion essentially that the Veteran's symptomatology was, at most, mild in nature.  There is no evidence of record, even giving consideration to the Veteran's lay statements and the April 2008 VA and July 2008 private examination reports, that the Veteran has experienced any additional symptomatology beyond that which has been described above that would rise to the level of moderate neurological impairments.  Indeed, the Board finds it significant that there is scant medical evidence showing treatment or any additional  assessments of the claimed disabilities    

While the Veteran's private physician relayed in November 2009 the Veteran had "severe disease," this appears to be in reference to a previous finding of severe polyneuropathy of the lower extremities made by the Veteran's private neurologist in June 2008.  There is no explicit characterization of the Veteran's upper extremities polyneuropathy as severe in the medical evidence of record.  However, the April 2008 VA examiner concluded that the Veteran's upper extremities disabilities, at most, have mild effects on his daily activities.  The Board also highlights that the April 2008 VA examination revealed generally normal sensory, motor, and reflex examinations.  There was no atrophy or impairments of the Veteran's muscles noted during the examination.  Thus, when viewed in its totality, the evidence of record indicates that the Veteran's disabilities are best characterized as mild impairment.   

The Board notes that the Veteran would not fare better had the Board employed the originally assigned Diagnostic Code 8510, which pertains to the upper radicular group, because mild symptomatology under that provision would not yield an evaluation in excess of 20 percent.  38 C.F.R. § 4.114a.  Similarly, a 20 percent rating for mild incomplete paralysis is assigned under the applicable diagnostic codes relevant to the upper, middle, and lower radicular groups.  See Diagnostic Codes 8511, 8512, 8610, 8611, 8612, 8710, 8711, and 8712.  Thus, higher ratings would not be warranted under any other diagnostic code.  

Left and Right Lower Extremities

With respect to these claims, the Veteran asserts that the diabetic related neurological impairments of the left and right lower extremities warrant higher ratings than the currently assigned 10 percent ratings under Diagnostic Code 8520.  
Diagnostic Code 8520 pertains to paralysis of the sciatic nerve, and provides that a 
20 percent evaluation is warranted for moderate incomplete paralysis.  Moderately severe incomplete paralysis merits a 40 percent rating.  An evaluation of 60 percent requires severe incomplete paralysis with marked muscle atrophy.  The maximum rating of 80 percent is reserved for complete paralysis shown by manifestations such as:  the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Board notes that the rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6.

Turning to the merits of the claims, the April 2008 VA peripheral nerves examination report includes the Veteran's report of bilateral foot numbness, burning, and pain that traveled from his knees.  He reported that his symptoms had gotten progressively worse since the early 2000's.  The motor examination revealed that the muscles functions of the bilateral lower extremities were 5/5 and of equal strength.  The Veteran was noted to have decreased sensation to vibration and light touch, bilaterally, without any impairments to his sensation of pain or position.  The reflex examination revealed bilateral knee reflexes of 2 plus, and of 1 plus for the bilateral ankles, on a scale where 2 is normal.  There was no atrophy of the muscles noted, or abnormalities of his muscle tone or bulk.  He was noted to walk with a slight antalgic gait.  The examiner noted that the Veteran's joints were not affected by his nerve disorder.  The diagnosis was bilateral lower extremity peripheral neuropathy.  His disabilities were determined to have, at most, mild effects on his daily activities.  

On June 30, 2008, the Veteran underwent a private assessment of his bilateral lower extremities neurological impairments.  He presented with pain, paresthesia and dysesthesias involving his feet.  The assessment revealed, in part, reduced motor conduction velocities of the tibial and peroneal nerves and reduced reflexes in both soleus.  The impression was severe predominately sensory polyneuropathy involving with the lower extremities.  

In statements submitted in support of his claim, the Veteran has maintained that his neurological impairments of his lower extremities have been manifested by pain, numbness, burning, and tingling.  He reported having decreased sensation in his feet.  The Veteran characterized his symptomatology as severe.

Prior to June 30, 2008, the Veteran's bilateral disability is properly rated at 10 percent.  The only medical evidence that assessed the Veteran during this time period is the April 2008 VA examination report.  The findings from this evaluation reveal that the Veteran experienced normal motor functioning, with decreased sensation and reflexes in his bilateral lower extremities.  The medical evidence for the time period is negative for evidence of muscle atrophy or abnormalities or any involvement of the bilateral lower extremity joints.  The Veteran reported symptomatology appeared to wholly sensory, and the April 2008 examiner determined that his disabilities, at most, had mild effects on his daily activities.  As such, a higher rating is not warranted for either lower extremity during this period.

From June 30, 2008, the date upon which the Veteran underwent a private neurology examination, the Board finds that the Veteran's bilateral leg disabilities are more severe than the current evaluations of 10 percent indicates.  Per his private provider, the Veteran complained of pain, paresthesias, and dysesthesias in his bilateral feet.  The June 2008 private examination revealed reduced motor conduction velocities and reduced reflexes in both lower extremities.  Following the examination, the private examiner diagnosed with the Veteran with severe sensory polyneuropathy of the lower extremities.   The Board has no reason to reject the competent and credible lay and medical evidence regarding the severity of the Veteran's disabilities, and must resolve any doubt in the Veteran's favor.  As such, 20 percent ratings are warranted for moderate peripheral neuropathy of the bilateral lower extremities.

However, despite the statement from his provider that his manifestations are severe in nature, the Board notes that his symptoms do not warrant a moderately severe rating based upon the factors outlined above.  The Board again emphasizes that under the rating schedule, disabilities of the peripheral nerves with wholly sensory involvement warrant ratings for mild, or at most, the moderate impairments.  See 38 C.F.R. § 4.124a.  In this case, there is no objective medical evidence that the Veteran's disabilities are manifested by moderately severe incomplete paralysis or severe incomplete paralysis to include marked muscular atrophy.  Essentially, there is no evidence of record that the Veteran suffers from anything more than sensory impairments due to his disabilities.  Accordingly, disability ratings in excess of 20 percent are not warranted for the Veteran's disabilities from June 30, 2008, to the present.    

Conclusion

In reaching the above determinations with regards to the Veteran's increased rating claims, the Board has also considered the Veteran's statements regarding the severity of his neuropathy disabilities.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Board finds that the medical findings, which directly address the criteria under which the service-connected disabilities are evaluated, more probative than the Veteran's assessment of the severity of his neuropathy disabilities.  See Cartright, 2 Vet. App. at 25.

The Board has also considered whether "staged" ratings are appropriate in this case.  See Fenderson,12 Vet. app. 119.  However, in the present case, there is no indication that the Veteran's symptoms warranted disability ratings other than what has been upheld and assigned herein and does not show that any additional staged ratings are warranted.

Finally, the Board has considered whether the Veteran's claims warrant referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In Thun v. Peake, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability ratings assigned and upheld herein for the Veteran's neurological impairments contemplate the level of impairment reported by the Veteran, and there is no aspect of his disabilities that is not contemplated by the schedular criteria.  Indeed, while higher ratings are available for the Veteran's bilateral upper and lower extremities disabilities, his symptomatology simply does not meet the criteria for a higher rating during the period currently on appeal.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A 20 percent disability rating, but no higher, is granted for peripheral neuropathy of the left upper extremity, subject to the laws and regulations governing monetary awards.

A 20 percent disability rating, but no higher, is granted for peripheral neuropathy of the right upper extremity, subject to the laws and regulations governing monetary awards.

Prior to June 30, 2008, the criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.

From June 30, 2008, , the criteria for a 20 percent disability rating for peripheral neuropathy of the left lower extremity have been met, subject to the laws and regulations governing monetary awards.

Prior to June 30, 2008, the criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.

From June 30, 2008, , the criteria for a 20 percent disability rating for peripheral neuropathy of the right lower extremity have been met, subject to the laws and regulations governing monetary awards.

____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


